DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/951,567, filed on 11/18/2020. Claims 1-13 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

3.	The information disclosure statements (IDS) filed on 02/17/2021 and 01/04/2022  have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Priority

4.	Application 16/951,567, filed 11/18/2020 claims foreign priority to 2020-061068, filed 03/30/2020.

Claim Objections

5.	Claims 1, 2, and 4 are objected to because of the following informalities: inconsistent terminology. 

Claim 1 recites “refer to associated information in which each identification information identifying an immovable or a movable is associated with information on the immovable or the movable, to identify information corresponding to a timing with respect to which the associated information is to be referred to, from among the information associated with the immovable or the movable on map information indicating information representing a map.” The terms “associated information” and “the information associated” are used interchangeably throughout the claims. Consistent terminology should be used to refer to the same term (i.e., the associated information). Similarly, claims 2 and 4 recite “the information associated.” For examination purposes, the limitation “the information associated” is interpreted as reciting “the associated information”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claims 1 and 13 each recite the limitation “each identification information,” which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required. 
 
9.	Claim 7 recites the limitations “the information of the immovable” and “the information of the movable”,  which lack antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 

10.	Claims 9 and 11 recite the limitation “the information of the movable”, which lacks antecedent basis and therefore renders the claims indefinite. Appropriate correction is required. 

11.	All claims dependent from above rejected claims are also rejected due to dependency.


Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

14.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-12) and method (claim 13) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-13 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for displaying business information of mobile vendors to assist customers (see paragraph [0061] of the Specification), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), as well as commercial interactions (e.g., marketing or sales activities/behaviors or business relations). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
refer to associated information in which each identification information identifying an immovable or a movable is associated with information on the immovable or the movable, to identify information corresponding to a timing with respect to which the associated information is to be referred to, from among the information associated with the immovable or the movable on map information indicating information representing a map (This step describes commercial activity such as sales/marketing activities because the data obtained (i.e., information associated with the immovable or the movable) is customer/vendor related data), and 
perform control to display the identified information at a position corresponding to the immovable or the movable associated with the identified information in the map information (The “display” step also describes commercial activity such as sales/marketing activities or business relations because the data displayed encompasses sales/marketing data. Even if the “display” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity).
Considered together, these steps set forth an abstract idea of gathering information associated with fixed and movable business entities and providing the gathered information to customers [See Specification at paragraph 0005 describing “an object thereof is to provide an information display system and an information display method that can display information on an immovable or a movable...”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. Independent claim 13 recites similar limitations as those recited in claim 1 and therefore is found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a memory, and a hardware processor coupled to the memory (claim 1). Furthermore, it is noted that most of the steps recited in claim 13 are disembodied steps. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The “display” amounts to insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a memory, and a hardware processor coupled to the memory (claim 1). Furthermore, it is noted that most of the steps recited in claim 13 are disembodied steps. These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0032]: e.g., “The user terminal 30 is a mobile terminal such as a cellular phone, a smartphone, a tablet, or a notebook PC, for example...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). With respect to the “display” step, it is noted that transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 2 recites receive movable information including identification information and position information indicating a position of the movable from the movable, and the processor is configured to: refer to the associated information to identify the information associated with the identification information included in the received movable information; and perform control to display the identified information at the position corresponding to the position information included in the received movable information in the map information, dependent claim 3 recites wherein the information includes business information of the immovable or business information of the movable, dependent claim 4 recites receive input of designation of a date and time from a user, and the processor is configured to refer to the associated information to identify the information corresponding to the received date and time from among the information associated with the immovable or the movable on the map information, claim 6 recites wherein the information includes a plurality of pieces of business information different for different time slots, and identify business information corresponding to the received date and time from among the plurality of pieces of business information associated with the immovable or the movable on the map information; and perform control to display the identified business information, claim 8 recites receive people flow information on the map information, determine a recommended business location of the movable based on the people flow information, and deliver the determined recommended business location to a business entity possessing the movable, claim 9 recites receive attribute information indicating an attribute of each person included in the received people flow information, and determine the recommended business location of the movable based on the information of the movable, the people flow information, and the attribute information, claim 10 recites receive sales information indicating information on sales including a business location, business hours, and sales; and predict sales at the determined recommended business location based on the people flow information and the sales information, and deliver the predicted sales to the business entity possessing the movable, claim 11 recites predict the sales at the determined recommended business location based on the information of the movable, the people flow information, the attribute information, and the sales information, claim 12 recites receive shop opening information indicating information on a request for shop opening as information including a location, hours and service content of a shop the business entity desires to open; notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability, and perform navigation for a required procedure when notifying the business entity that the location is available, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, while claims 5 and 7 recite the additional elements of a method of designation of the date and time including an input method, a scroll method, and a preview method, and changing display of the immovable or the movable on the map information which, although not part of the abstract idea itself, do not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because these limitations fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, it is noted that the claimed use of an input method, a scroll method, and a preview method (claim 5) is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., van Weele et al., Patent. No.: US 5,631,825 (col. 38, lines 21-26: “The time scroll bar 236 is a conventional graphic scroll bar which allows the operator to position the value ruler 226 at the desired point in time.”). Similarly, the claimed changing display of the immovable or the movable on the map information (claim 7) is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Tanizaki, Pub. No.: US 2017/0336216 A1 (paragraph 0005: “conventional systems that provide guidance by updating map information present on a client side.”). With respect to the “receiving” steps in claims 2, 4, 8-10, and 12, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d)). Dependent claim 5 has been evaluated as well, however, similar to claims 2-4 and 6-12, these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” abstract idea grouping identified in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.



Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 1-4,  6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff et al., Pub. No.: US 2021/0035196 A1, [hereinafter Resheff], in view of Nordstrom, Pub. No.: US 2013/0027227 A1, [hereinafter Nordstrom].

As per claim 1, Resheff teaches an information display system (paragraph 0006, discussing a system to accurately determine the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0035) comprising: 

a memory (paragraph 0036, discussing that the data management system includes a processor which, along with physical memory 204, coordinates the operation and interaction of the associated data and data processing modules); and 

a hardware processor coupled to the memory (paragraph 0036, discussing that the data management system includes a processor which, along with physical memory 204, coordinates the operation and interaction of the associated data and data processing modules; paragraph 0209, discussing that the hardware systems implementing or providing the disclosed embodiments operate more efficiently and are transformed into more accurate and effective devices and system), the hardware processor (paragraph 0036) being configured to: 

refer to associated information in which each identification information identifying an immovable or a movable is associated with information on the immovable or the movable, to identify information corresponding to a timing with respect to which the associated information is to be referred to, from among the information associated with the immovable or the movable on map information indicating information representing a map (paragraph 0037, discussing that the data utilized by the data processing modules includes the data stored in merchant database 228, mobile merchants table data 234...The data stored in merchant database 228 includes merchant profile data, and merchant location data; paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing... Mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0094, discussing overlaying a consumption graph on a map, for example on a display of an electronic device…One reason for overlaying a consumption graph on a map on a device display is to allow a customer to confirm the precise point location associated with a merchant; paragraph 0126, discussing that a customer of a merchant may indicate through a user interface that they would like to be notified in real-time about the location of a specified merchant…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0148, discussing that another practical use for the data in the mobile merchants tables is to provide customers with data regarding mobile merchants, as well as to provide location-based services that utilize customer and mobile merchant location data; paragraph 0160, discussing that  once data associated with relationships between customers and mobile merchants is formatted into one or more customer-merchant relationship tables at 812, process flow proceeds to 814. At 814, data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables [i.e., This shows identifying information corresponding to a timing with respect to which the associated information is to be referred to, from among the information associated with the immovable or the movable on map information indicating information representing a map]; paragraph 0161, discussing that typically, the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request; paragraph 0168), and 
perform control to display the identified information (paragraph 0008, discussing that once the mobile merchants are identified, the locations and schedules of the mobile merchants are determined. The locations and schedules of the mobile merchants are then made available to customers of the mobile merchants; paragraph 0032, discussing a method and system to accurately determine, and track the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0109, discussing that the precise point location is displayed on the display; paragraph 0049, discussing that mobile merchant data [i.e., identified information] provided to customers by mobile merchant data provider module may include data such as, but not limited to, current location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants,…, links to websites or pages on social media platforms associated with mobile merchants, data regarding expected wait times at mobile merchants,…, or data regarding events or sales associated with mobile merchants; paragraph 0006).

	While Resheff teaches displaying the identified information (paragraphs 0008, 0032, 0109), it does not explicitly teach that the identified information is displayed at a position corresponding to the immovable or the movable associated with the identified information in the map. However, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches this concept. Nordstrom teaches:

perform control to display the identified information at a position corresponding to the immovable or the movable associated with the identified information in the map (paragraph 0048, discussing that a field may identify hours during which the vendor  provides services…; paragraph 0049, discussing that a field 56-11 may identify a current, or last known, location of the vendor device…; paragraph 0061, discussing that the user trigger includes user trigger criteria, which identify when the user trigger occurs. The user trigger criteria indicates that the user trigger should occur when a vendor vehicle which provides a food type of "Italian" comes within 300 yards of the location of the user device between the times of 11:00 am and 1:00 pm. A user trigger action  indicates that upon the occurrence of such an event, the server  should generate an IM message containing the vendor name, which may be obtained, for example, from the field 56-1 of the vendor profile associated with the respective vendor, and the current location of the vendor vehicle [i.e., movable]. Thus, when the user trigger triggers, or occurs, the user will receive an IM message indicating the name and location of a vendor and vendor vehicle, respectively, which provides Italian food…; paragraph 0068, discussing that in response to a search request from a user device, the server accesses a plurality of vendor profiles, and identifies at least one vendor based on a match between the user search criteria in the search request and vendor data maintained in a vendor profile. The server determines a current location of a vendor vehicle associated with the at least one vendor, and sends the current location of the vendor vehicle to the user device that issued the search request…; paragraph 0069, discussing that the server may also identify a plurality of vendor profiles that match the user search criteria. The server may determine a current location of a vendor vehicle associated with each vendor whose vendor profile matches the user search criteria, and provide the current locations of multiple vendor vehicles to the user device that issued the search request; paragraph 0115, discussing a searchable database containing both the Vendor and Customer profile information that could be used, for example, by a Customer to locate a Vendor(s) of interest that meets certain criteria (e.g., by a search criteria such as their product category, distance from Customer, price range, etc.) and to map the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them; paragraphs 0123-0124, discussing that the server(s) returns to the customer a text or graphical version report(s) that may include a list of Vendors that best meet their search criteria and also a real-time map that indicates where the Vendors currently are located, as well as other information about the Vendor to assist the Customer in selecting a Vendor that best meets their search criteria or preferences [i.e., This shows displaying the identified information at a position corresponding to the immovable or the movable associated with the identified information in the map]. This may include, sortable data including but not be limited to: other customer feedback ratings, specials or coupon information, or any other information about their product, business, location or service; paragraph 0087).

 Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for displaying the identified information at a position corresponding to the immovable or the movable associated with the identified information in the map, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Resheff-Nordstrom combination teaches the information display system according to claim 1. Resheff further teaches wherein the processor is further configured to receive movable information including identification information and position information indicating a position of the movable from the movable (paragraph 0025, discussing tracking the mobile merchant locations; paragraph 0037, discussing that mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day; paragraph 0171, discussing that data related to the mobile merchants may include data regarding the location of mobile merchants, and may be provided to a customer in a variety of formats. Further, the mobile merchant location data may comprise current data, depending on the one or more dates/times of interest associated with a particular customer. As noted above, a customer may indicate one or more dates/times of interest, for instance, through a user interface, or a default date/time of interest, such as the current date and current time of day may be used. The system and method disclosed herein may automatically send an alert containing mobile merchant location data to a customer...Data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request. Additionally, a current calendar or schedule may be provided to a customer, containing location data for a particular mobile merchant over any period of time desired by the customer; paragraph 0036), and 

the processor (paragraph 0036) is configured to: refer to the associated information to identify the information associated with the identification information included in the received movable information (paragraph 0023, discussing that updated locations for the identified mobile merchants are then periodically obtained and tracked…Then information related to the mobile merchants, such as the merchants' current location at a given time,…, offers from the merchants, and the like, is provided to current and potential customers of the mobile merchants; paragraph 0037, discussing that the data utilized by the data processing modules includes the data stored in merchant database 228, mobile merchants table data 234...The data stored in merchant database 228 includes merchant profile data, and merchant location data; paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing...Mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0160, discussing that  once data associated with relationships between customers and mobile merchants is formatted into one or more customer-merchant relationship tables at 812, process flow proceeds to 814. At 814, data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request); and 

perform control to display the identified information (paragraph 0023, discussing that information related to the mobile merchants, such as the merchants' current or predicted location at a given time,…, offers from the merchants, and the like, is provided to current and potential customers of the mobile merchants; paragraph 0032, discussing a method and system to accurately determine, and track the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0109, discussing that the precise point location is displayed on the display; paragraph 0049, discussing that mobile merchant data  provided to customers by mobile merchant data provider module may include data such as, but not limited to, current location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants,…, links to websites or pages on social media platforms associated with mobile merchants, data regarding expected wait times at mobile merchants,…, or data regarding events or sales associated with mobile merchants; paragraphs 0008, 0109).

	While Resheff teaches displaying the identified information (paragraphs 0008, 0109), it does not explicitly teach that the identified information is displayed at the position corresponding to the position information included in the received movable information in the map information. However, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches this concept. Nordstrom teaches:

perform control to display the identified information at the position corresponding to the position information included in the received movable information in the map information (paragraph 0068, discussing that in response to a search request from a user device, the server accesses a plurality of vendor profiles, and identifies at least one vendor based on a match between the user search criteria in the search request and vendor data maintained in a vendor profile. The server determines a current location of a vendor vehicle associated with the at least one vendor, and sends the current location of the vendor vehicle to the user device that issued the search request…; paragraph 0115, discussing a searchable database containing both the Vendor and Customer profile information that could be used, for example, by a Customer to locate a Vendor(s) of interest that meets certain criteria (e.g., by a search criteria such as their product category, distance from Customer, price range, etc.) and to map the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them; paragraphs 0123-0124, discussing that the server(s) returns to the customer a text or graphical version report(s) that may include a list of Vendors that best meet their search criteria and also a real-time map that indicates where the Vendors currently are located, as well as other information about the Vendor [i.e., This shows displaying the identified information at the position corresponding to the position information included in the received movable information in the map information] to assist the Customer in selecting a Vendor that best meets their search criteria or preferences. This may include, sortable data including but not be limited to: other customer feedback ratings, specials or coupon information, or any other information about their product, business, location or service; paragraph 0148, discussing that another practical use for the data in the mobile merchants tables is to provide customers with data regarding mobile merchants; paragraph 0069).

Examiner notes that Nordstrom, in addition to Resheff as cited above, also teaches: receive movable information including identification information and position information indicating a position of the movable from the movable (paragraph 0061, discussing the current location of the vendor vehicle; paragraph 0068, discussing that the server determines a current location of a vendor vehicle associated with the at least one vendor, and sends the current location of the vendor vehicle to the user device that issued the search request; paragraph 0115, discussing mapping the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods; paragraph 0069).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for displaying the identified information at the position corresponding to the position information included in the received movable information in the map information, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Resheff-Nordstrom combination teaches the information display system according to claim 1. Resheff further teaches wherein the information includes business information of the immovable or business information of the movable. (paragraph 0003: “In order to provide users with information regarding currently used merchants, or potential merchants, it is often necessary to determine the merchant's location, the merchant's hours of operation, and when the user is near the merchant. In many cases, determining where the merchant is located and the hours of operation is relatively simple. This is because many merchants operate at fixed physical locations, and at well-defined times at the fixed locations. However, more and more merchants are operating from variable, i.e., non-fixed, locations that, while still physical locations, vary according to time of day, day of the week, season etc. These mobile merchants are becoming more common in response to the ever-increasing mobility of customers and potential customers, and temporary or seasonal specialty markets; paragraph 0042, discussing that mobile merchants table data 234 may include data [i.e., business information] such as, but not limited to, a merchant identification number, a merchant name, an precise point location associated with a mobile merchant on one or more days or at one or more times of day, as well as a count of the number of transactions that have been conducted with a particular merchant for any given period of time; paragraph 0045, discussing that merchant profile data 230 includes data such as, but not limited to, the types of goods and/or services provided by a merchant, features or amenities provided by a merchant, a merchant rating and/or a price point associated with a merchant).

As per claim 4, the Resheff-Nordstrom combination teaches the information display system according to claim 1. Resheff  further teaches wherein the processor is further configured to receive input of designation of a date and time from a user (paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request; paragraphs 0126, 0161, 0164), and 

the processor is configured to refer to the associated information to identify the information corresponding to the received date and time from among the information associated with the immovable or the movable on the map information (paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing...Mobile merchants table data 234 may include data such as a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0126, discussing that a customer of a merchant may indicate through a user interface that they would like to be notified in real-time about the location of a specified merchant…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0161, discussing that typically the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance. Further, a customer might wish to view historical location data associated with a mobile merchant; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request [i.e., This shows referring to the associated information]; paragraphs 0029, 0106).

As per claim 6, the Resheff-Nordstrom combination teaches the information display system according to claim 4. Resheff further teaches wherein the information includes a plurality of pieces of business information different for different time slots (paragraph 0003, discussing that more and more merchants are operating from variable, i.e., non-fixed, locations that, while still physical locations, vary according to time of day, day of the week, season etc. These mobile merchants are becoming more common in response to the ever-increasing mobility of customers and potential customers, and temporary or seasonal specialty markets; paragraph 0004, discussing that many food service merchants now operate mobile trailers, trucks, and stands, that are stationed at locations, such as work sites, office/commercial settings, and special event locations that vary according to time of day, day of the week, etc.; paragraph 0029, discussing that the data representing the merchants and the transaction locations is further processed to identify merchants having user bases localized at different places on different days, or at different times of day; paragraph 0042, discussing that mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, an estimated and/or precise point location associated with a mobile merchant on one or more days or at one or more times of day [i.e., This shows that the information includes a plurality of pieces of business information different for different time slots]; paragraph 0144, discussing that a mobile merchant may conduct transactions in a variety of locations in one zip code on a first day, and variety of locations in a second zip code on a second day; paragraphs 0114, 0159), and 

the processor is configured to: identify business information corresponding to the received date and time from among the plurality of pieces of business information associated with the immovable or the movable on the map information (paragraph 0037, discussing that the data utilized by the data processing modules includes the data stored in merchant database 228, mobile merchants table data 234...The data stored in merchant database 228 includes merchant profile data, and merchant location data; paragraph 0042, discussing that data related to merchants identified as mobile merchants is then stored as part of mobile merchants table data 234 for further analysis and processing... Mobile merchants table data 234 may include data such as, but not limited to, a merchant identification number, a merchant name, a precise point location associated with a mobile merchant on one or more days or at one or more times of day…; paragraph 0094, discussing one reason for overlaying a consumption graph on a map on a device display is to allow a customer to confirm the precise point location associated with a merchant; paragraph 0126, discussing that a customer of a merchant may indicate through a user interface that they would like to be notified in real-time about the location of a specified merchant…; paragraph 0144, discussing that a precise address is used to refer to the location of a mobile merchant on a particular date; paragraph 0148, discussing that another practical use for the data in the mobile merchants tables is to provide customers with data regarding mobile merchants, as well as to provide location-based services that utilize customer and mobile merchant location data; paragraph 0160, discussing that once data associated with relationships between customers and mobile merchants is formatted into one or more customer-merchant relationship tables at 812, process flow proceeds to 814. At 814, data representing one or more dates of interest associated with a customer and one or more locations of interest associated with a customer is obtained and corresponding merchant location data is retrieved from the one or more mobile merchants tables; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request; paragraph 0168); and 

perform control to display the identified business information (paragraph 0008, discussing that once the mobile merchants are identified, the locations and schedules of the mobile merchants are determined. The locations and schedules of the mobile merchants are then made available to customers of the mobile merchants; paragraph 0032, discussing a method and system to accurately determine, and track the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraph 0109, discussing that the precise point location is displayed on the display; paragraph 0049, discussing that mobile merchant data provided to customers by mobile merchant data provider module may include data such as, but not limited to, current location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants,…, links to websites or pages on social media platforms associated with mobile merchants, data regarding expected wait times at mobile merchants,…, or data regarding events or sales associated with mobile merchants).

As per claim 7, the Resheff-Nordstrom combination teaches the information display system according to claim 1. While Resheff suggests changing display of the movable (paragraph 0030, discussing that newly available transaction data is utilized to continually update the mobile merchant data, such that accurate, timely, and relevant information regarding the locations and schedules of the mobile merchants can be made available to customers of the mobile merchants; paragraph 0134, discussing that once newly estimated and/or precise point locations associated with unknown transaction locations for a particular merchant are determined, process flow proceeds to 518. At 518, the data in one or more mobile merchants tables is updated to reflect the latest locations known to be associated with the particular mobile merchant; paragraph 0135: “it is useful for a mobile merchants table to keep a record of the changes in locations of mobile merchants over a given period of time”), it does not explicitly teach wherein the processor is configured to perform control to change display of the immovable or the movable on the map information in accordance with the information of the immovable, a position at which the movable stands, or the information of the movable on the map information. However, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches this concept. Nordstrom teaches: 

wherein the processor is configured to perform control to change display of the immovable or the movable on the map information in accordance with the information of the immovable, a position at which the movable stands, or the information of the movable on the map information (paragraph 0049, discussing that  the vendor device may periodically provide the server with the current location of the vendor device, which may then be stored in the field 56-11…Thus, the field 56-11 may maintain a relatively accurate current location of the vendor device; paragraph 0062, discussing that an example of the user trigger being triggered…Referring now to FIG. 10, assume that the user is at a location 38-11 in the region 12. The user device has provided the current location of the user device to the server, which has stored the current location in the field 54-7 of the user profile associated with the user. Assume that the vendor vehicle [i.e., movable] provides a food type of "Italian" and at 12:00 pm is moving in a direction indicated by an arrow 86. A circle 88 indicates a distance of 300 yards about the location 38-11 of the user device. As the vendor vehicle moves in the direction of the arrow 86, the vendor device continually provides location update messages to the server identifying the current location of the vendor device. As the vendor vehicle moves into the area defined by the circle 88, the server determines that the vendor vehicle satisfies the user trigger criteria, and thus that the user trigger has occurred (i.e., has triggered). The server, based on the user trigger action, automatically generates an IM message identifying the name of the vendor associated with the vendor vehicle and identifying the location of the vendor vehicle, based on the most recent location update received from the vendor device [i.e., This shows changing display of the immovable or the movable on the map information in accordance with the information of the immovable, a position at which the movable stands, or the information of the movable on the map information]; paragraph 0050, discussing that the current route may comprise a plurality of locations of the vendor device as it moves from one location toward another location; paragraph 0086, discussing real-time geospatial positioning; paragraph 0087, discussing that a Vendor online profile is created and the Vendor's location information may then be automatically collected in a real-time, continuous manner and stored in a searchable, network-accessible database to allow Customers to search for, locate and navigate to the Vendor, often in real time manner; paragraph 0091, discussing that the registered Vendors also provide the service provider a mechanism and/or permissions for tracking and monitoring their physical location via GPS or other network or positioning methods. [0092] Methods for real-time geospatial positioning may include, but not be limited to, using a GPS-enabled mobile device connected to a network that is accessible by the service provider or using cellular or other radio transmissions to triangulate the position of the Vendor. [0093] Tracking data may be collected and stored directly or indirectly through a third-party network or other information service. [0094] All profile and account data, content, uploads, positioning data or other data about the vendor are stored in a table(s) in a database(s) on a server(s) and is associated with the Vendor's account…[0096]  A method of notification may enable a Customer to recognize the Vendor's current status as open for business or currently closed…[0098] the server(s) may also collect, store, analyze and transmit other information about the Vendor including, but not limited to: [0099] Current or past location data,…, or any other information about the Vendor or their Customers that relates to their business activity; paragraph 0115, discussing mapping the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them; paragraph 0116, discussing a real-time map that indicates where the Vendors currently are located, as well as other information about the Vendor to assist the Customer in selecting a Vendor that best meets their search criteria or preferences; paragraphs 0080, 0459).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s feature for changing display of the immovable or the movable on the map information in accordance with the information of the immovable, a position at which the movable stands, or the information of the movable on the map information, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Resheff-Nordstrom combination teaches the information display system according to claim 1. Although not explicitly taught by Resheff, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches:

 wherein the processor is further configured to receive people flow information on the map information (paragraph 0126, discussing that the system has the ability to store Customer search queries with the Customers' profile information and, either via manual or automatic methods, analyze these Customer(s) input(s) and search data and generate reports, such as "heat maps", that map Customer locations or search history based on various criteria such as products of interest. The purpose would be to use these heat maps to direct Vendors to the areas of highest potential Customers at the times of day where there has historically been the highest frequency of searches for their product(s) with the intent of maximizing the opportunity for a business transaction; paragraph 0166, discussing that a Vendor that is monitoring for and receives a high number of "Pokes" may thus decide to relocate their business closer to the highest density of Pokes in order to maximize the potential for business transactions; paragraphs 0271-0272, discussing that a Vendor may desire to know which Customers have passed within a certain geographic range within a certain time period to better understand the Customer population. As another example, a Vendor may want to know where all of the Customers that share a certain profile feature(s) (e.g., those that use the system more than 1 time a week or those who earn more than a certain income level) are or were at a given time in order to better position their business near those Customers at a time they may more likely be at that location or in that region; paragraphs 0070, 0133),

determine a recommended business location of the movable based on the people flow information (paragraph 0127, discussing that a specific example would include a Vendor producing a customized heat map showing all the Customers that searched for "pizza" between 11 am and 2 pm within a certain zip code; the intensity of searches for "pizza" might be color coded. The Vendor may choose to position their business at the heart of that zip code during this time in order to maximize the potential of attracting pizza customers; paragraph 0133, discussing “customer maps" that map a specific Customer type that has searched for a particular product category (e.g., users that "reside within a certain geographic zone", or "users that are use the service heavily and are searching for something at this moment", users with a certain income level, etc.)…vendors would use the reports to identify optimal location(s) where high-densities of customers have conducted or are conducting a search for their product or business category, with the purpose of relocating their business to an area of "high intensity" to maximize the opportunity to engage in a business transaction with Customers; paragraphs 0146-0147, discussing that the Vendor may initiate a positioning algorithm tool that extracts the Customer data and calculates an "optimal" location for the Vendor based on particular attributes…Specifically, the algorithm provides recommended coordinates or navigation instructions for the Vendor to best position their mobile business [i.e., movable] as close as possible to the maximum number of customers...A mapping feature may be used to visually assist the Vendor in positioning their vehicle (e.g., a map with icons or other graphic means may help the Vendor locate to the ideal position)…; paragraph 0535: “Algorithm to optimize location”), and 

deliver the determined recommended business location to a business entity possessing the movable (paragraph 0139, discussing a decision tool that assists a Vendor in optimizing their location relative to the greatest number of actual or potential Customers in order to increase the probability of a sales transaction(s) by making it more convenient for Customers (i.e., less walking distance); paragraph 0147, discussing that the algorithm provides recommended coordinates or navigation instructions for the Vendor to best position their mobile business as close as possible to the maximum number of customers [i.e., This shows determining a recommended business location of the movable based on the people flow information]; paragraph 0165, discussing that information transmitted may be in the form of individual or consolidated electronic communications such as text reports, statistics, or visual reports (i.e., heat maps) that allow the vendor to understand how many pokes they have received, what potential Customers have initiated them, where those Customers were or are located, information about those Customers (e.g., frequency of usage or purchase information), and data to help them optimize their location to address as many potential customers as possible (i.e., optimized position algorithms)).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s features for receiving people flow information on the map information, determining a recommended business location of the movable based on the people flow information, and delivering the determined recommended business location to a business entity possessing the movable, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the Resheff-Nordstrom combination teaches the information display system according to claim 8. Although not explicitly taught by Resheff, Nordstrom in the analogous art of mechanisms for interfacing customers with mobile vendors teaches:

wherein the processor is further configured to receive attribute information indicating an attribute of each person included in the received people flow information (paragraph 0042, discussing that each user profile comprises data, including user attributes, associated with the user; paragraph 0044, discussing that a user profile may maintain any desired data regarding a user which the service provider finds useful in providing services. A field 54-1 maintains the user name of a respective user…Fields 54-3-54-5 may maintain personal information regarding the user, such as age, sex, and annual income of the user, for example [i.e., the personal information regarding the user, such as age, sex, and annual income of the user corresponds to the attribute information]; paragraph 0067, discussing that the server may access the user profile associated with the user and access one or more defined user attributes, such as the age, sex, income, or product preferences of the user; paragraph 0070), and 

the processor is configured to determine the recommended business location of the movable based on the information of the movable, the people flow information, and the attribute information (paragraph 0127, discussing that a specific example would include a Vendor producing a customized heat map showing all the Customers that searched for "pizza" between 11 am and 2 pm within a certain zip code; the intensity of searches for "pizza" might be color coded. The Vendor may choose to position their business at the heart of that zip code during this time in order to maximize the potential of attracting pizza customers; paragraph 0133-0136, discussing “customer maps" that map a specific Customer type that has searched for a particular product category (e.g., users that "reside within a certain geographic zone", or "users that are use the service heavily and are searching for something at this moment", users with a certain income level, etc.). These reports are stored on the server for access by a Vendor for later viewing and/or download). [0135] These reports can also be available in a "real time" manner to Vendors--transmitted directly to a mobile Vendor's mobile device on a regular basis, in real-time or "on-demand". This may include, but not be limited to, text alerts with geographic information indicating where searches are being conducted for their product(s), map-based, real-time heat maps that illustrate when and where searches are being conducted. Vendors would use the reports to identify optimal location(s) where high-densities of customers have conducted or are conducting a search for their product or business category, with the purpose of relocating their business to an area of "high intensity" to maximize the opportunity to engage in a business transaction with Customers searching for their product(s); paragraphs 0146-0147, discussing that the Vendor may initiate a positioning algorithm tool that extracts the Customer data and calculates an "optimal" location for the Vendor based on particular attributes [i.e., This shows that the recommended business location of the movable ide determined based on the information of the movable, the people flow information, and the attribute information]…Specifically, the algorithm provides recommended coordinates or navigation instructions for the Vendor to best position their mobile business [i.e., movable] as close as possible to the maximum number of customers...A mapping feature may be used to visually assist the Vendor in positioning their vehicle…; paragraph 0165, discussing that information transmitted may be in the form of individual or consolidated electronic communications such as text reports, statistics, or visual reports (i.e., heat maps) that allow the vendor to understand how many pokes they have received, what potential Customers have initiated them, where those Customers were or are located, information about those Customers, and data to help them optimize their location to address as many potential customers as possible; paragraphs 0271-0272, discussing that a Vendor may desire to know which Customers have passed within a certain geographic range within a certain time period to better understand the Customer population. As another example, a Vendor may want to know where all of the Customers that share a certain profile feature(s) (e.g., those that use the system more than 1 time a week or those who earn more than a certain income level) are or were at a given time in order to better position their business near those Customers at a time they may more likely be at that location or in that region; paragraph 0139).

Resheff is directed toward a method and system to determine and track locations of mobile merchants, and provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations. Nordstrom relates to mechanisms for interfacing customers with mobile vendors. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Resheff with Nordstrom because the references are analogous art because they are both directed to solutions for providing information related to mobile merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying Resheff to include Nordstrom’s features for receiving attribute information indicating an attribute of each person included in the received people flow information, and determining the recommended business location of the movable based on the information of the movable, the people flow information, and the attribute information, in the manner claimed, would serve the motivation of allowing mobile businesses and their customers to more effectively and efficiently connect and conduct business with each other (Nordstrom at paragraph 0080); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 13 the Resheff teaches an information display method (paragraph 0032, discussing a method and system to accurately determine the locations of mobile merchants and then use this information to provide customers of the merchants with timely and relevant data related to the mobile merchants and mobile merchants' locations; paragraphs 0161, 0171).

20.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in further view of Reese et al., Pub. No.: US 2018/0314986 A1, [hereinafter Reese].

As per claim 5, the Resheff-Nordstrom combination teaches the information display system according to claim 4. Resheff further teaches wherein a method of designation of the date and time includes an input method (paragraph 0161, discussing that typically, the date of interest is the present date, and may also include a time of day, such as the present time of day...For example, a customer might specify, through a user interface [i.e., input method] that they would like to be alerted about the actual and/or predicted location of a particular mobile merchant, minutes, hours, days, weeks, months, or even years in advance; paragraph 0171, discussing that a customer may indicate one or more dates/times of interest through a user interface…a customer may also submit a query manually, for instance, through a user interface…, and data regarding the location of one or more mobile merchants may then be retrieved from the mobile merchants tables and provided to the customer upon request).

While the Resheff-Nordstrom combination teaches wherein a method of designation of the date and time includes an input method (Resheff, paragraphs 0161, 0171), the Resheff-Nordstrom combination does not explicitly teach that a method of designation of the date and time includes a scroll method, and a preview method. However, Reese in the analogous art of business analytics teaches this concept. Reese teaches: 

a scroll method, and a preview method (paragraph 0105, discussing that FIG. 6 illustrates an example promotion generation interface…The user interface 600 provides estimated reach information 603 that provides an estimate for the number of covers and amount of revenue gained by pursuing the selected promotion. Finally, the user interface 600 includes a preview widget 604 [i.e., preview method] that allows a user to preview a content display; paragraph 0106, discussing that upon receiving the settings from the widgets, the driver sub-module 300 invokes the reach prediction sub-module 303 to calculate the estimated number of covers and revenue obtained from using a promotion with the specified settings [i.e., As shown in FIG. 7, the user can specify a date]. Thus, the estimated reach information may be modified in real time as the user adjusts settings via the widgets. In an embodiment when the user is satisfied with the settings and predicted reach of the promotion, the preview widget 604 [i.e., preview method] may be selected to generate the display depicted in FIG. 7; paragraph 0104, discussing that FIG. 11 illustrates another example mobile computer screen display that is programmed to display currently booked covers for a particular restaurant. In an embodiment, screen display 1100 comprises a type data panel 1102 and a time data panel 1108…The time data panel 1108 may indicate the number of covers booked per time slot from among a plurality of time slots and may be organized as a scrollable widget [i.e., scrolling method] to permit viewing other time slots by using a dragging, swiping or other touch screen movement gesture). 

The Resheff-Nordstrom combination describes features related to information display and mobile merchants management. Reese relates to computer-implemented techniques for automatically calculating proposed content displays with forecasted results. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom combination with Reese because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom combination to include Reese’s features for including a scroll method, and a preview method, in the manner claimed, would serve the motivation of developing effective content displays to reach potential customers (Reese at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

21.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in further view of Christian et al., Pub. No.: US 2015/0379531 A1, [hereinafter Christian].

As per claim 10, the Resheff-Nordstrom combination teaches the information display system according to claim 9. Resheff further teaches wherein the processor is further configured to: receive sales information indicating information on sales including a business location, business hours, and sales (paragraph 0003, discussing determining the merchant's location, and the merchant's hours of operation; paragraph 0049, discussing that mobile merchant data provided to customers by mobile merchant data provider module may include data such as, but not limited to, current, predictive, and/or historical location data associated with mobile merchants, ratings and reviews associated with mobile merchants, a listing of products or services provided by mobile merchants, prices associated with the products or services provided by mobile merchants,…, data regarding expected wait times at mobile merchants, data relating to offers such as coupons, or data regarding sales associated with mobile merchants; paragraph 0172). 

Resheff does not explicitly teach predict sales at the determined recommended business location based on the people flow information and the sales information, and the processor is configured to deliver the predicted sales to the business entity possessing the movable. However, Christian in the analogous art of systems and methods for management of mobile business profitability teaches these concepts. Christian teaches:

predict sales at the determined recommended business location based on the people flow information and the sales information (paragraph 0008, discussing a system and method that allows mobile food businesses to compile sales data and determine locations that are most profitable. Collecting, organizing, and analyzing data generated in this manner may help mobile food businesses optimize routes; paragraph 0009, discussing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales [i.e., sales information], orders, revenue, location,…, and day of the week…The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business…Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations [i.e., This suggests predicting sales at the determined recommended business location based on the sales information]; paragraph 0041, discussing identifying areas of maximum or increased profitability for the mobile business user. Once the profitability location engine has received the business input data, additional input data related to the business input data may be generated. The additional input data may include, but is not limited to, location data, traffic data,…, historical data, other business data, and the like; paragraph 0061, discussing that in addition to the various indicators provided on the user interface 302 for the mobile business user, the map may also indicate the traffic conditions with color-coded indicators. The traffic conditions and corresponding indicators may be provided by the traffic estimator to the mobile business user's mobile device. The indicators 340 may be displayed as a first color (e.g., green) indicating that the area on the map has little to no traffic. However, if the area on the map has heavy traffic for example, the indicators 340 may be displayed as a second color…The map 312 provides the mobile business user a visual display of the various traffic patterns surrounding the profitable business locations…Knowing the various traffic patterns near the current location of the mobile business user may help to make an informed decision as to where to set up…The mobile business user may want to set up in an area showing indicators of heavy traffic due to the potentially increased business traffic; paragraph 0066, discussing that if the profitability location engine determines a change in the business input data, the profitability location engine returns to process block 204 to receive the revised business input data. The profitability location engine may generate the addition input data based on the revised input data. The process flow continues until the profitability location engine transmits the report to the mobile business user; paragraph 0072, discussing that the mobile business user could retrieve a performance chart for a particular set up location that they have frequently visited over the past 30 days, for example. Thus, the mobile business user can see, graphically, which days were more profitable than others and what the traffic conditions were like to help make an informed decision as to where to set up the mobile food business; paragraph 0043), and 

the processor is configured to deliver the predicted sales to the business entity possessing the movable (paragraph 0009, discussing that the profitability location engine may further be configured to provide the mobile food business with a daily or weekly route, for example, to instruct the business owner where to go at a given time or day that will be most profitable. Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business for the past week, month, year, and the like, and indicates an estimated profit at the various locations; paragraph 0010, discussing that the profitability location engine receives business input data associated with a business of the one or more one mobile business users and generates output prediction data. The output prediction data includes at least one profitable location for the one or more mobile business users. A report is displayed by the profitability location engine and includes the at least one profitable location for the one or more mobile business users; paragraph 0071, discussing that the profitability location engine may further be configured to display a performance chart or profitability map for the mobile business user that indicates past performance and/or profitability by one or more of location, traffic, day, and time of day. The performance chart may be generated by the profitability location engine using the historical business input data corresponding to the mobile business user and stored on the remote content source. The performance chart may include, but is not limited to, gross sales, name of location,…, average traffic conditions, most profitable time of day, and most profitable day of week. In addition, the performance chart may correspond to the mobile business user's locations for a specified time period. For example, the profitability map may be based on the mobile business's locations for the past week, month, year, etc.).

The Resheff-Nordstrom combination describes features related to information display and mobile merchants management. Christian relates to a system and method for management of mobile business profitability. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom combination with Christian because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom combination to include Christian’s features for predicting sales at the determined recommended business location based on the people flow information and the sales information, and delivering the predicted sales to the business entity possessing the movable, in the manner claimed, would serve the motivation of allowing food truck businesses to use historical data on which to base management decisions, thereby allowing mobile business to maximize profits (Christian at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in view of Christian, in further view of Natarajan et al., Pub. No.: US 2017/0124547 A1, [hereinafter Natarajan].

As per claim 11, the Resheff-Nordstrom-Christian combination teaches the information display system according to claim 10. The Resheff-Nordstrom combination does not explicitly teach wherein the processor is configured to predict the sales at the determined recommended business location based on the information of the movable, the people flow information, the attribute information, and the sales information. Christian in the analogous art of systems and methods for management of mobile business profitability teaches:

wherein the processor is configured to predict the sales at the determined recommended business location based on the information of the movable, the people flow information, and the sales information (paragraph 0008, discussing a system and method that allows mobile food businesses to compile sales data and determine locations that are most profitable. Collecting, organizing, and analyzing data generated in this manner may help mobile food businesses optimize routes; paragraph 0009, discussing a system and method for tracking business input data related to mobile food businesses including, but not limited to, sales [i.e., sales information], orders, revenue, location,…, and day of the week…The profitability location engine may be configured to display output prediction data in the form of a report or map, for example, that indicates one or more locations as being profitable for the mobile food business…Lastly, the profitability location engine may be configured to compile a profitability map based on the locations of the mobile food business [i.e., information on the movable] for the past week, month, year, and the like, and indicates an estimated profit at the various locations [i.e., This suggests predicting sales at the determined recommended business location based on the sales information]; paragraph 0041, discussing identifying areas of maximum or increased profitability for the mobile business user. Once the profitability location engine has received the business input data, additional input data related to the business input data may be generated. The additional input data may include, but is not limited to, location data, traffic data,…, historical data, other business data, and the like; paragraph 0061, discussing that in addition to the various indicators provided on the user interface 302 for the mobile business user, the map may also indicate the traffic conditions with color-coded indicators. The traffic conditions and corresponding indicators may be provided by the traffic estimator to the mobile business user's mobile device. The indicators 340 may be displayed as a first color (e.g., green) indicating that the area on the map has little to no traffic. However, if the area on the map has heavy traffic for example, the indicators 340 may be displayed as a second color…The map 312 provides the mobile business user a visual display of the various traffic patterns surrounding the profitable business locations…Knowing the various traffic patterns near the current location of the mobile business user may help to make an informed decision as to where to set up…The mobile business user may want to set up in an area showing indicators of heavy traffic due to the potentially increased business traffic; paragraph 0071, discussing that the profitability location engine may further be configured to display a performance chart or profitability map for the mobile business user that indicates past performance and/or profitability by one or more of location, traffic, day, and time of day. The performance chart may be generated by the profitability location engine using the historical business input data corresponding to the mobile business user and stored on the remote content source. The performance chart may include, but is not limited to, gross sales, name of location,…, average traffic conditions, most profitable time of day, and most profitable day of week…;paragraph 0072, discussing that the mobile business user could retrieve a performance chart for a particular set up location that they have frequently visited over the past 30 days, for example. Thus, the mobile business user can see, graphically, which days were more profitable than others and what the traffic conditions [i.e., people flow information] were like to help make an informed decision as to where to set up the mobile food business; paragraphs 0010, 0043).

The Resheff-Nordstrom combination describes features related to information display and mobile merchants management. Christian relates to a system and method for management of mobile business profitability. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom combination with Christian because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom combination to include Christian’s features for predicting the sales at the determined recommended business location based on the information of the movable, the people flow information, and the sales information, in the manner claimed, would serve the motivation of allowing food truck businesses to use historical data on which to base management decisions, thereby allowing mobile business to maximize profits (Christian at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Resheff-Nordstrom-Christian combination teaches predicting the sales at the determined recommended business location, it does not explicitly teach that the prediction is based on the attribute information. However, Natarajan the analogous art of mobile retail systems teaches this concept. Natarajan teaches:

predict the sales at the determined recommended business location based on the attribute information (paragraph 0005, discussing systems, apparatuses and methods pertaining to enhancing customer experience through the distribution of mobile sales vehicles; paragraph 0031, discussing that the assigned location that a sales vehicle is assigned is typically selected based on multiple factors. Many of the factors are dependent on geographic and/or location demographic information and/or population demographic information; paragraph 0032, discussing that the location demographic information can include information about multiple different potential locations to which one or more sales vehicles 100 could be directed…The location demographic information can further include an assigned location of the potential locations to which the sales vehicle is assigned to be located. The location demographics information includes information that are predicted to have an effect on potential sales through a sales vehicle…; paragraph 0033, discussing that the population demographics information can include information about individuals and/or groups of individuals that can have an effect on potential sales through a sales vehicle. Further, the population demographics may be associated with location demographic information. The population demographic information can include information about numerous potential customers that have a relationship with a location being evaluated and that typically can have an effect on predicting potential sales. For example, numerous customer profiles can be maintained with information including one or more of, but not limited to, a customer's residence address, a customer's work address, one or more delivery addresses utilized by a customer, locations of one or more shopping facilities the customer regularly visits, estimated and/or known routes of travel, customer's purchase history information, purchase history that appears to be impulse purchases, historical purchases from a sales vehicle 100, customer's age, customer's gender, number and/or age of other family members, and other such information; paragraph 0034).

The Resheff-Nordstrom-Christian combination describes features related to information display and mobile merchants management. Natarajan relates to a mobile retail systems and methods of distributing and stocking the mobile retail systems. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom-Christian combination with Ntarajan because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom-Christian combination to include Christian’s feature for predicting the sales at the determined recommended business location based on the attribute information, in the manner claimed, would serve the motivation of enhancing customer experience through the distribution of mobile sales vehicles (Natarajan at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
23.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Resheff in view of Nordstrom, in further view of Dermer et al., Pub. No.: US 2013/0197949 A1, [hereinafter Dermer].

As per claim 12, the Resheff-Nordstrom combination teaches the information display system according to claim 1. While Resheff describes changing a business location based on the availability and cost of real estate in a particular neighborhood (paragraph 0145), the Resheff-Nordstrom combination does not explicitly teach wherein the processor is further configured to receive shop opening information indicating information on a request for shop opening as information including a location, hours and service content of a shop the business entity desires to open; notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability, and perform navigation for a required procedure when notifying the business entity that the location is available. However, Dermer in the analogous art of food truck lot reservation systems teaches these concepts. Dermer teaches:

wherein the processor is further configured to receive shop opening information indicating information on a request for shop opening as information including a location, hours and service content of a shop the business entity desires to open (paragraph 0005, discussing that  in certain areas, food trucks may reserve a lot in order to sell food in a desired location; paragraph 0046, discussing that the lot availability tracking tools may enable lot managers to apply automated booking rules to their reservations. For example, a lot manager may only want one food truck serving a particular cuisine at one time, so if a food truck selling pizza [i.e., service content of a shop the business entity desires to open]  has already been booked, another food truck selling pizza may not be reserved a lot for that time slot [i.e., hours]. In another example, a lot manger may only allow a vendor to reserve a lot for two consecutive weeks. These examples, like others provided herein, are for illustrative purposes and it is contemplated that various booking rules may be implemented by a lot manager; paragraph 0012);

notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability (paragraph 0045, discussing that the lot availability tracking tools may be used to reserve lots through an online interface that facilitates booking, making booking quicker and easier with less, or no, manual interaction between the vendors and the lot managers. The lot availability tracking tools may operate in real-time, with instantaneous updates, so that vendors may see only the available lots at that particular moment in time [i.e., notify the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability]. Vendors may view information about available lots and reserve lots using an online shopping cart…; paragraph 0046, discussing that the lot availability tracking tools may enable lot managers to apply automated booking rules [i.e., judgement information] to their reservations. For example, a lot manager may only want one food truck serving a particular cuisine at one time, so if a food truck selling pizza has already been booked, another food truck selling pizza may not be reserved a lot for that time slot [i.e., shop opening information]. In another example, a lot manger may only allow a vendor to reserve a lot for two consecutive weeks. These examples, like others provided herein, are for illustrative purposes and it is contemplated that various booking rules may be implemented by a lot manager), and 

perform navigation for a required procedure when notifying the business entity that the location is available (paragraph 0014, discussing that the system may also support an Internet-based order processing system to facilitate the payment of association fees and/or lot reservation fees; paragraph 0054, discussing that vendors may use the mobile food management system to view information about available lots and reserve lots using an online shopping cart. The system may also offer lots at a market-clearing price so that the price of the lots may be calibrated and made available to vendors on a real-time basis. The market-clearing price may be determined, for example, based on the demand for that particular lot and the supply of spaces available in the lot; paragraph 0056, discussing that the first step of the method is to determine the number of lots available. The second step is to receive bids for the lots. The third step is to determine the demand for the lots. The system may determine the demand for the lots by counting the number of bids made for the lots, and perhaps even keep track of inquiries made about the lots. The fourth step is to calculate the market-clearing price based on the number of lots and number of bids received. Once the market-clearing price has been determined, the fifth step is to assign the lots a market-clearing price...; paragraph 0061, discussing that FIGS. 5-7 illustrate other functions of the mobile food management system 10. FIG. 5 illustrates the lot reservation method in which a vendor may reserve a lot from the lot manager. In the first step, the vendor may view which lots are available. In the second step, the vendor may view the price of the desired available lot, or spot within the lot if the spots have been specifically described or identified on a map of the lot that the lot owner may use the mobile food management system to design and describe, which may be determined from the market-clearing price method. Alternatively or additionally, the price may include a reserve price option or ‘buy it now’ overpayment option. In the third step, the vendor may reserve a desired lot…In the fourth and final step, the vendor may pay for the desired lot. Once a vendor reserves a lot, it will be instantaneously removed from the list of available lots so that other vendors may only view lots that have not already been reserved and paid for; paragraph 0064, discussing that in one embodiment of the mobile food management system, the lot availability tracking tools, the data and records management tools, the schedule management tools, and the communication tools  are adapted to provide an automated food truck lot booking system; paragraphs 0018, 0019, 0065).

The Resheff-Nordstrom combination describes features related to information display and mobile merchants management. Dermer relates to a mobile food management system. Therefore they are deemed to be analogous as they both are directed towards solutions for providing information related to mobile merchants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Resheff-Nordstrom combination with Dermer because the references are analogous art because they are both directed to solutions for providing information related to merchants, which falls within applicant’s field of endeavor (information display and mobile sales vehicle management), and because modifying the Resheff-Nordstrom combination to include Dermer’s features for receiving shop opening information indicating information on a request for shop opening as information including a location, hours and service content of a shop the business entity desires to open; notifying the business entity of availability based on the shop opening information and judgement information indicating information for judging location availability, and performing navigation for a required procedure when notifying the business entity that the location is available, in the manner claimed, would serve the motivation of allowing mobile vendors to benefit from improved ability to reserve, pay for, and use lots, as well as manage data, communicate with current and potential customers, trade associations, and one another, as well as comply with municipal regulations (Dermer at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Kumar et al., Patent No.: US 10,339,548 B1 – describes that the merchant may be able to select a virtual control to change a POS location to determine if different prices may be charged at a different location. For example, if the merchant has a mobile business such as in the case of a street vendor, food truck, or the like, the merchant may want to determine if there are better locations for conducting transactions.
B.	Hernandez-Ellsworth et al., Pub. No.: US 2019/0057374 A1 – describes systems and methods for providing low-latency access to cardholder location data and determining merchant locations and types. Further describes that an existing system can accurately determine that an account holder's location is in a given geographic region, and that account holder can try to make a purchase at a food truck within that geographic region.
C.	Kamata, Pub. No.: US 2017/0038218 A1 – relates to the technology of a visitor traffic line indicating the traffic of visitors.
D.	Akin, Patent No.: US 9,152,971 B2 – describes a computer system for dynamically routing a mobile sales operation.
E.	Weiner et al., Pub. No.: US 2014/0279220 A1 – describes a system that collects and analyzes data based on the location of the food truck, sales at that particular location, customer preferences, and time periods to create a predictive model to maximize profits for a food truck. 
F.	Falcone et al., Pub. No.: US 2014/0330739 A1 – describes that in the case of a food truck service, the user interface would allow the user to identify potential locations for current or future sales.
G.	Erenrich et al., Patent No.: US 8,938,686 B1 – describes a merchant analysis system that provides an analysis of a merchant or merchant location's performance based on the predicted sales and the actual sales for the merchant or merchant location.
H.	Peter Murray (July 1, 2018). Site planning and revenue prediction: optimizing food truck locations in New York City – describes helping local food truck businesses to determine the prime spots for their trucks with revenue prediction models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683